Exhibit 10.1
(CARBONITE LOGO) [b88061b8806100.gif]
August 11, 2011
Oussama El-Hilali
6898 Xanthus Lane N
Maple Grove, MN 55311
Dear Oussama:
We are delighted to offer you a position at Carbonite and hope you’ll decide to
join us. This letter serves to confirm the terms of our offer of employment:

     
Position:
  SVP Engineering
 
   
Status:
  Full-time, Regular, Exempt
 
   
Reporting to:
  David Friend
 
   
Compensation:
  Base salary of $11,458.33 semi-monthly, which is the equivalent of $275,000
annually, paid in accordance with the Company’s normal payroll procedures. You
should note that Carbonite may modify salaries and benefits from time to time as
it deems necessary.

All forms of compensation which are referred to in this offer letter are subject
to reduction to reflect applicable withholding, payroll and other required taxes
and deductions.
 
   
Bonus:
  You will be eligible for an incentive management bonus consistent with your
position and bonus plans for the rest of the management team. The timing and
amount of any bonus is subject to the discretion and approval of the
Compensation Committee of the Board of Directors. Any bonus for your first year
of employment will be pro-rated to reflect the actual number of days worked in
that year.
 
   
Relocation Allowance:
  We are pleased to offer you relocation benefits described in this letter.
Subject to your submission of appropriate receipts for such expenses, Carbonite
will reimburse you for up to $100,000 of pre-approved relocation expenses for
(a) moving and fees related to selling your current residence, and buying a
primary residence in the Boston Metro area, including the amount of federal and
Massachusetts income tax due, but only to the extent that you are not entitled
to a corresponding tax deduction for such expenses; and (b) temporary living
expenses in the Boston, Massachusetts area and air travel expenses for air
travel between your current residence in Minneapolis and Boston, Massachusetts
occurring approximately every two weeks for a period not to extend later than
June 30, 2012. Please note that if you are terminated with cause or voluntarily
leave Carbonite within twelve months of your relocation, you will be required to
repay Carbonite the pro-rata portion of all company-financed or reimbursed
relocation assistance.

 



--------------------------------------------------------------------------------



 



     
Benefits:
  Appendix A
 
   
Responsibilities:
  Appendix B
 
   
Stock Options:
  Options on 80,000 shares of Carbonite’s common stock vesting over four years
with 25% vesting on your first anniversary of employment and the balance vesting
in equal quarterly installments thereafter. The option exercise price will be
equal to the fair market value of Carbonite’s common stock as of the date of
grant, as determined by our Board of Directors. All option grants described in
this Section are subject to approval by Carbonite’s Board of Directors and the
specific terms of the options will be governed by Carbonite’s stock incentive
plan and separate option agreement to be entered into by you and Carbonite.
 
   
Change of Control:
  If during the first twelve months after a Change of Control (as defined in the
option agreement) you are terminated without cause or if you voluntarily resign
from the company due to “Constructive Termination” (as defined in the option
agreement), then your then-unvested options shall vest immediately prior to the
termination date.
 
   
Severance:
  You will be eligible to receive base salary, in a manner consistent with the
Company’s normal payroll practices, if you are terminated by the Company without
“Cause” (as defined below) for a period equal to the earlier of (i) three months
or (ii) the date you secure new employment. The Company will also pay to you an
amount equal to three times the monthly amount that the Company paid for your
participation in the Company’s health insurance plan during the month
immediately preceding your termination date, payable over the three month period
after your termination date in accordance with the Company’s normal payroll
practices. The Company will not be required to make any of the foregoing
payments to you, however, until you execute and return to the Company a release
of claims in a form consistent with that utilized by the Company for its
employees generally, and all time periods for revoking such release have lapsed.

“Cause” shall mean (1) willful misconduct in connection with your employment or
willful failure to perform your responsibilities in the best interests of the
Company, as determined by the Company; (2) conviction of, or plea of nolo
contendre or guilty to, a felony under the laws of the United States or any
State; (3) any act of fraud, theft, embezzlement or other material dishonesty by
you which harmed the Company; (4) intentional violation of a federal or state
law or regulation applicable to the Company’s business which violation was or is
reasonably likely to be injurious to the Company, or (5) repeated failure to
perform your duties and obligations of your position with the Company which
failure is not cured within 30 days after notice of such failure from the
Company to you.
 
   
Expected Start Date:
  September 12, 2011

2



--------------------------------------------------------------------------------



 



Please understand that your employment with Carbonite is for no specified period
of time and constitutes “at-will” employment. As a result, you are free to
resign at any time, for any reason or for no reason, with or without notice.
Similarly, Carbonite is free to conclude its employment relationship with you at
any time, with or without cause, and with or without notice.
The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any. This offer is also contingent on the approval of the
Company’s board of directors’ compensation committee.
For purposes of federal immigration law, you will be required to provide to
Carbonite documentary evidence of your identity and eligibility for employment
in the United States. Such documentation must be provided to Carbonite within
three (3) business days of your date of hire, or our employment relationship
with you may be terminated.
Like all Carbonite employees, you will be required, as a condition of your
employment with Carbonite, to sign, on or before your first day of employment,
the Company’s Confidentiality, Invention Assignment and Non-Competition
Agreement. Please retain a signed copy for your files.
We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or that may limit the manner in which
you may be employed.
You agree that, during the term of your employment with Carbonite, you will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which Carbonite is now involved or
becomes involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to Carbonite.
To indicate your acceptance of this offer, please sign and date the attached
Acceptance and Acknowledgement and return it to me. This letter, along with the
Carbonite Confidentiality, Invention Assignment and Non-Competition Agreement,
set forth the terms of your employment with Carbonite and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the Chief Executive
Officer or Chief Financial Officer of Carbonite and by you.
This offer will expire at August 12, 2011.
We are pleased to welcome you to the Carbonite team and look forward to a
mutually beneficial relationship.
Sincerely,
/s/ David Friend
 
CARBONITE, INC.
David Friend, Chief Executive Officer
Enclosures

3



--------------------------------------------------------------------------------



 



ACCEPTANCE AND ACKNOWLEDGMENT
I accept the offer of employment from Carbonite as set forth in the offer letter
dated August 11, 2011. I understand and acknowledge that my employment with
Carbonite is for no particular term or duration and at all times is at-will,
meaning that I, or Carbonite, may terminate the employment relationship at any
time, with or without cause and with or without prior notice. Additionally, I
acknowledge that the Company reserves the right to conduct background
investigations and/or reference checks on all of its potential employees, and
that my job offer, therefore, is contingent upon a clearance of such a
background investigation and/or reference check, if any.
I understand and agree that the terms and conditions set forth in the offer
letter represent the entire agreement between Carbonite and me superseding all
prior negotiations and agreements, whether written or oral. I understand that
the terms and conditions described in the offer letter, along with the Carbonite
Confidentiality, Invention Assignment and Non-Competition Agreement are the
terms and conditions of my employment. No one other than Carbonite’s Chief
Executive Officer or Chief Financial Officer is authorized to sign any
employment or other agreement which modifies the terms of the offer letter and
Carbonite’s Confidentiality, Invention Assignment and Non-Competition Agreement,
and any such modification must be in writing and signed by either such
executive. In addition, I understand that any promotion, increase in
compensation and/or offer regarding other positions must be in writing and
signed by my manager and the appropriate individual in the Human Resources
Department. I understand that Carbonite may, in its sole discretion, modify
salary and benefits as well as other plans and programs from time to time as it
deems necessary.
Signature: /s/ Oussama
El-Hilali                                                     
Printed Name: Oussama El-Hilali
Date: August 12, 2011

4